DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/08/2021 has been entered. Claims 1, 3-4, 7-15, and 17 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 09/02/2021. 
Claim Objections
Claims 1, and 3-4 are objected to because of the following informalities:
Claim 1 recites in line 20 “which smallest thickness is from 0.1 to 3 µm”.  It is recommended the limitation is amended to “wherein the smallest thickness is from 0.1 to 3 µm” for grammatical purposes. 
Claim 9 recites in line 3 “a lateral surface, a front side a rear side and a plurality of sealing beads”.  The list is missing a comma between “front side” and rear side”.  The limitation should be amended to “a lateral surface, a front side, a rear side, and a plurality of sealing beads” for grammatical purposes. 
Claim 17 recites in lines 2-3 “a lateral surface, a front side a rear side and a plurality of sealing beads”.  The list is missing a comma between “front side” and rear side”.  The limitation should be amended to “a lateral surface, a front side, a rear side, and a plurality of sealing beads” for grammatical purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-8, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 19 the limitation “the smallest thickness of the cover layer”.  This limitation lacks antecedent basis in the claim. 
Claim 3 recites in line 2 the limitation “the cover layer (18) has a smallest thickness”.  Claim 1 also recites a smallest thickness of the cover layer in lines 19 and 20, thus it is not clear whether the smallest thickness recited in claim 3 is the same element as claim 1 or a new element.  For purposes of examination, the smallest thickness will be interpreted as the same element recited in claim 1. 
Claim 4 recites in line 2 the limitation “the cover layer (18) has a smallest thickness”.  Claim 1 also recites a smallest thickness of the cover layer in lines 19 and 20, thus it is not clear whether the smallest thickness recited in claim 4 is the same element as claim 1 or a new element.  For purposes of examination, the smallest thickness will be interpreted as the same element recited in claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 7-8, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/039816 to Giraud, and further in view of U.S. Patent App. Pub. 2012/0251748 to Ashmead. 
Regarding Claim 1, Giraud teaches a plunger (Fig. 8, element 12’’) for a medical syringe, wherein the plunger has a plunger body with a longitudinal axis (Fig. 8, a vertical axis down the middle of plunger 12’’), with a lateral surface (86), a front side (92) a rear side (bottom side of Fig. 8), and a plurality of sealing beads (152) wherein a first sealing bead (Fig. 8 shows three sealing beads represented by element 152; the top sealing bead 152 is the first sealing bead associated with the front of the plunger) of the plurality of sealing beads is associated with the front side of the plunger and wherein the rear side serves for connecting to a plunger rod, wherein further a front part of the plunger including the front side is covered with a film-like cover layer (88) for otherwise separating the plunger from a medical substance in the use position (Par. 0154, lines 6-9), characterized in that wherein the cover layer is configured with different thicknesses (Par. 0154, lines 9-12), wherein the thickness is greatest in the region of the longitudinal axis and decreased radially outwards from the longitudinal axis (Fig. 8, the cover layer on the front side of the plunger, which includes the region of the longitudinal axis, has a greater thickness than the cover layer on the lateral surface, which is radially outwards from the longitudinal axis), wherein one or more of the sealing beads extend in a plane perpendicular to the longitudinal axis (Fig. 8, the sealing beads extend radially), with the first sealing bead associated with the front side of the plunger, wherein one of the sealing beads has a contour which is rounded relative to a longitudinal cross section through the plunger before the plunger is inserted in a syringe, with a largest radial dimension in a plane extending perpendicularly to the longitudinal axis (Fig. 8, all of the sealing 
Ashmead discloses an analogous invention directed to a plunger for a syringe (Par. 0026), wherein the plunger (Fig. 5-8; element 10; Par. 0031) comprises a cover layer (Figs. 5-8; element 30; Par. 0031-0032), wherein the cover layer has a smallest thickness from 0.1 to 3 µm (Par. 0033; the barrier used for the cover layer can have a thickness ranging from 0.5 to 20 microns which is 0.5 to 20 µm which overlaps with the range of 0.1 to 3 µm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cover layer of Giraud to have a smallest thickness from 0.1 to 3 µm, 
Regarding Claim 3, the modified plunger of Giraud and Ashmead teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the smallest thickness is from 0.4 to 1 µm (Ashmead, Par. 0033; the barrier used for the cover layer can have a thickness ranging from 0.5 to 20 microns which is 0.5 to 20 µm which overlaps with the range of 0.4 to 1 µm). 
Regarding Claim 4, the modified plunger of Giraud and Ashmead teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the smallest thickness is 0.5 µm (Ashmead, Par. 0033; the barrier used for the cover layer can have a thickness ranging from 0.5 to 20 microns which is 0.5 to 20 µm which overlaps with 0.5 µm).
Regarding Claim 7, the modified plunger of Giraud and Ashmead teaches all of the limitations as discussed above regarding claim 1, and Giraud further teaches wherein the thickness of the cover layer decreases radially outwardly continuously or in steps (Par. 00158 discloses a manner of forming the different thicknesses of the cover layer; the cover layer is drawn out to a greater degree in order to produce the smaller thickness on the lateral surface; the cover layer decreases radially outward continuously as a result of this method since a stretching of the cover layer would not result in a stepped decrease).
Regarding Claim 8, the modified plunger of Giraud and Ashmead teaches all of the limitations as discussed above regarding claim 1, and Giraud further teaches wherein the smallest thickness of the cover layer is associated with the radially outermost region of the plunger in the region of the first sealing bead (Fig. 8; the smallest thickness is located on the sidewall 90 as disclosed in Par. 00154; the sidewall 90 includes the radially outermost region in the region of the first sealing bead 152).
Regarding Claim 10, the modified plunger of Giraud and Ashmead teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the cover layer is applied to the plunger in a spray process (this is interpreted as a product by process limitation; the plunger taught by Giraud meets the limitations of this claim since the materials taught by Giraud and Ashmead for forming the cover layer, such as PTFE, are well known in the art to be capable of being applied in a spray process).
Regarding Claim 11, the modified plunger of Giraud and Ashmead teaches all of the limitations as discussed above regarding claim 1, and Giraud further teaches wherein the cover layer is designed as a separate part and attached to the plunger (Par. 0158 and Figs. 9-10). 
Regarding Claim 14, the modified plunger of Giraud and Ashmead teaches all of the limitations as discussed above regarding claim 1, and Giraud further teaches wherein the cover layer has a constant thickness over its entire lateral surface (Par. 0154; the lateral surface has a constant thickness that has been modified to be in the range of 0.1 to 3 µm) and a different thickness in the region of the first sealing bead (Figs. 8; the cover layer transitions between the smaller thickness of the sidewall and the larger thickness of the nose cone in the region of the first sealing bead 152; therefore there is a different thickness in the region of the first sealing bead). 
Regarding Claim 15, the modified plunger of Giraud and Ashmead teaches all of the limitations as discussed above regarding claim 14, but is silent regarding wherein the constant thickness has a dimension from 0.3 to 3 µm. 
Ashmead discloses an analogous invention directed to a plunger for a syringe (Par. 0026), wherein the plunger (Fig. 5-8; element 10; Par. 0031) comprises a cover layer (Figs. 5-8; element 30; Par. 0031-0032), wherein the cover layer has a smallest thickness from of 0.5 µm (Par. 0033; the barrier used for the cover layer can have a thickness ranging from 0.5 to 20 microns which is 0.5 to 20 µm which overlaps with 0.5 µm). 
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Giraud and Ashmead, as applied to claim 1, and further in view of U.S. Patent App. Pub. 2017/0209648 to Butts. 
Regarding Claim 13, the modified plunger of Giraud and Ashmead teaches all of the limitations discussed above regarding claim 1, but is silent regarding wherein a protrusion and an associated recess are arranged symmetrically relative to a longitudinal cross section through the plunger or the longitudinal axis passes through the middle of the protrusion and the associated recess.
Butts teaches an analogous invention directed to a plunger (Fig. 2B, element 230) with a cover layer (Fig. 2B, element 240) wherein a protrusion and an associated recess (Fig. 2B, element 238 forms a recess between two detents and the cover layer has an associated protrusion) are arranged symmetrically relative to a longitudinal cross section through the plunger or the longitudinal axis passes through them (Par. 0031, the detents and the recess run along the entire circumference of the plunger; therefore the protrusion and the associated recess are arranged symmetrically relative to a longitudinal cross section; as such, Fig. 2B shows a longitudinal cross section and the protrusion and recess are symmetrically arranged). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the plunger of Giraud and Ashmead to comprise a protrusion . 
Allowable Subject Matter
Claims 9 and 17 are allowed. 
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, the closest prior art is PCT/US2014/005931 to Giraud, as disclosed above regarding the rejection of claim 1.  Giraud is silent regarding wherein a difference between a largest radial dimension (a) of the cover layer and a radial dimension (u) of the cover layer is corresponds to a radial dimension (b), and radial dimension (b) is one fifth or less of the largest radial dimension (a), wherein the radial dimension (u) is the dimension where the thickness of the cover layer becomes less than three times greater than the smallest thickness (d) of the cover layer.  The next closest prior art reference is U.S. Patent App. Pub. 2014/0319778 to Kawasaki.  Kawasaki teaches a plunger (Fig. 2, element 21) with a cover layer (Fig. 2, element 22), wherein the plunger has a region of smallest thickness (Fig. 2, element 22a), and a region of largest thickness (Fig. 2, element 22b), and a transition region (Fig. 2A, element 22c), but teaches that the ratio of the larger thickness to the smaller thickness must be less than 2, therefore Kawasaki does not teach point where the thickness becomes less than 3 times greater than the smallest thickness, since the thickness is never more than 2 time greater than the smallest thickness.  The limitation therefore cannot be found or rendered obvious over the prior art. 
Regarding Claims 12 and 17, the closest prior art is Giraud in view of Ashmead and Butts, as discussed above in the rejection of claim 13.  Butts teaches a plunger (Fig. 2B) with a cover layer with one or more protrusions for form-fitting engagement in corresponding recesses, but does not teach the . 
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
Applicant has claimed, citing Fig. 38A, that Giraud does not teach a film coating having different thicknesses.  However, as disclosed in Pars. 0154 and 0158, and cited in the rejection, Giraud does teach film coating having different thickness, and particularly a film coating which has a greater thickness on the front side of the plunger, and a smaller thickness in the radially outer region of the plunger.  Giraud is silent regarding wherein the smallest thickness of the cover layer is from 0.1 to 3 µm.  This is the feature which is taught by Ashmead, since Ashmead teaches a PTFE film coating which can be made used as a barrier film (Ashmead, Par. 0028), and may have thicknesses as small as 0.5 µm (Par. 0033).  Since Giraud teaches using a PTFE film coating (Par. 0155), and applying the film coating in order to achieve regions with different thicknesses (Par. 0154, 0158), and Ashmead teaches film coatings which may achieve thicknesses as small as 0.5 µm, one of ordinary skill in the art would find it obvious to use a film coating, such as one of the coatings taught by Ashmead, and apply the coating as taught by Giraud to achieve regions with different thickness, wherein the smallest thickness is 0.1 to 3 µm.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783